COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID PAUL HEALY,                              §               No. 08-17-00027-CV

                       Appellant,                §                  Appeal from the

  v.                                             §                352nd District Court

  SIMONE BARRON,                                 §              of Tarrant County, Texas

                         Appellee.               §               (TC# 352-286480-16)

                                             §
                                           ORDER

       The Court has received a motion to reinstate this appeal following the lifting of a

bankruptcy stay. The motion is GRANTED. It is therefore ORDERED that the above styled and

numbered cause is hereby REINSTATED.

       The Appellee’s brief is due thirty days from the date of this order.

       IT IS SO ORDERED this 12th day of January, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.